DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
In response to the Petition Decision dated 2/19/2021, Applicant’s election is changed from Species A to Species B – this change rejoins claim 3 which was previously withdrawn. The traversal to the species restriction set forth in Applicant’s original election (that “none of the pending claims 1-4 is in any way directed to the ‘shape and location’ of the identifiers”) remains unpersuasive since claim 3 is directed to the shape and location of the identifiers as it requires the identifier to be “on one or both cone sections” (this language explicitly recites its location and places limits of the shape of the identifier based the shape of the cone section(s)). Accordingly, the restriction requirement among Species A-G is maintained. 
The requirement is still deemed proper and is therefore made FINAL.

Specification
The amendment to page 5 of the Specification was received on 7/26/2021. This amendment is effective to incorporate the two cited applications by reference. 
The replacement Abstract was received on 7/26/2021. The Abstract is objected to because it does not describe the disclosure sufficiently to assist readers in deciding 

Claim Objections
Claim 1 is objected to because of the following informalities: The comma in line 6 should be deleted in order to be grammatically correct.  Appropriate correction is required.
Claims 1-4 are objected to because of the following informalities: The claims are not consistent regarding whether recited structures include corresponding reference characters or not. For example, the term “drug” is provided with the reference character “D” on lines 3, 4 and 5 of claim 1 but not on line 1 of claim 1 or line 1 of claim 2; the term “balloon” is provided with the reference character “12” on lines 1 and 3 of claim 1, line 1 of claim 2, line 1 of claim 3 and line 1 of claim 4, but not on line 3 of claim 1 and lines 2 and 3 of claim 3; and the term “radiopaque identifier” is provided with the reference character “30” on line 2 of claim 1, but not on line 2 of claim 3 or line 1 of claim 4. Either all reference characters should be removed from the claims or every recitation of a structure should have a corresponding reference character. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1: Line 2 recites “a radiopaque material”, line 4 recites “a radiopaque material” and line 6 recites “radiopaque material”. Due to the use of the term “a” in line 4 and the lack of an article in line 6, it is unclear if (1) the material of either lines 4 or 6 is intended to be the same as or different than the material of line 2 and (2) the material of line 6 is intended to be the same as or different than the material of line 4. For the sake of examination, they are interpreted as being the same. It is suggested to amend line 4 to recite “[[a]] the radiopaque material” and to amend line 6 to recite “the radiopaque material”. Claims 2-4 are rejected due to their dependence on claim 1. A similar rejection was set forth in the 1/8/2021 Detailed Action, but has not been addressed or argued by the Applicant.
Re claim 3: Claim 3 recites “the radiopaque identifier [of claim 1] is on one or both cone sections”. Although it is clear how the one identifier of claim 1 can be on one of the cone sections, it is unclear how a single identifier can alternatively be on both cone sections as claimed. For the sake of examination, claim 3 is interpreted as reciting a cone section[[s]]”. It is suggested to amend claim 3 in this manner. 
Re claim 4: Claim 4 requires that the radiopaque identifier (which comprises the radiopaque material) be “embedded in the balloon wall” as either (1) “a material layer of the balloon wall” or (2) a single layer between multiple layers of the balloon wall”. However, claim 1 sets forth that, in configuration “(i)”, the radiopaque material is “coated” on the balloon and the drug adheres to the radiopaque material in configuration. It is unclear how the identifier can be both “coated” on the balloon and “embedded” in the balloon wall as these are different and distinct processes. Further, if the radiopaque material is embedded in the balloon wall in the manner of configuration (2) listed above, it is unclear how the drug can adhere to the radiopaque material as required in configuration “(i)”. For the sake of examination, claim 4 is interpreted as if claim 1 did not require the identifier/radiopaque material to be coated on the balloon. It is suggested to amend claim 1 to recite “(i) a portion of the balloon comprises [[a]] the radiopaque material, to the portion of the balloon comprising the radiopaque material, and of the balloon that do not comprise the radiopaque material are not covered by the drug (D)” (it is noted that this amendment incorporates that which was suggested in the rejection of claim 1 above). A similar rejection was set forth in the 1/8/2021 Detailed Action, but has not been addressed or argued by the Applicant.
Re claim 4: The phrase “the balloon wall” on lines 2 and 3 lacks proper antecedent basis. It is not clear if this limitation includes a typographical error and was is only intended to refer to “the balloon” of claim 1 or if line 2 is intended to introduce a a wall of the balloon [[wall]]” and the other two occurrences of this phrase are interpreted as reciting “the wall of the balloon [[wall]]”. It is suggested to amend claim 4 in this manner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1 and 4 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Yribarren et al. (PG PUB 2008/0045896).
Re claim 1, Yribarren discloses a balloon 140 (Fig 6) having a drug (Para 26) carried on a working surface (extending between identifiers 232 and 234, as seen in Fig 6) of the balloon and a radiopaque identifier 234 (Fig 6) comprising a radiopaque material (“radiopaque materials”, Para 31) identifying a location of the drug on the balloon (since identifier 234 is found within the region 147 of the balloon 140 on which the drug extends (as explained in Para 26), one of ordinary skill in the art would interpret identifier 234 as “identifying a location of the drug on the balloon”; it is noted that the claim does not require the radiopaque material and the drug to have the exact same extent or require the radiopaque material to identify every single location of the drug), wherein (i) a portion (the portion of balloon 140 upon which identifier 234 is printed, as seen in Fig 6) of the balloon is coated (“printed”, Para 31) with a radiopaque 
Re claim 4, Yribarren discloses that the radiopaque identifier is embedded in the balloon wall as a material layer of the balloon wall or in a single layer between multiple layers of the balloon wall (“thermal embedding […] may be used to place the markers”, Para 31).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yribarren et al. (PG PUB 2008/0045896) in view of Scott et al. (PG PUB 2005/0159704).
Re claim 2, Yribarren discloses that the drug formulation is an active ingredient (the “drug” itself, Para 26) but does not explicitly disclose that the drug formulation also .
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yribarren et al. (PG PUB 2008/0045896) in view of Van Sloten et al. (PG PUB 2006/0224114).
Re claim 3, Yribarren discloses that the balloon comprises a barrel section (extending between identifiers 232 and 234, Fig 6) and two cone sections (extending proximal to identifier 232 and distal to identifier 234, as seen in Fig 6), wherein the working surface is along the barrel section (as seen in Fig 6). Although Yribarren discloses that the radiopaque identifier 234 separates the working surface/barrel section from the distal cone section, Yribarren does not explicitly disclose that the radiopaque identifier 234 is on one or both of the cone sections. Van Sloten, however, teaches a substantially similar balloon 12 (Fig 1) comprising a barrel section 22 (Fig 5) and two cone sections 24,26 (Fig 5), wherein the barrel section comprises a working surface (extending the length of the barrel section 22), and a radiopaque identifier 48 (Fig 6, Para 40; comparable to 234 of Yribarren); wherein the radiopaque identifier is on the distal cone section (as seen in annotated Fig A below) and provides the same benefit as identifier 234 of Yribarren – that is, Van Sloten teaches that providing a radiopaque . 

    PNG
    media_image1.png
    711
    948
    media_image1.png
    Greyscale


Response to Arguments
Applicant's arguments filed 7/26/2021 have been fully considered but they are not persuasive. Applicant asserts that Yribarren does not disclose that a portion of the balloon is coated with a radiopaque material to which a drug formulation adheres and refers to Fig 5 (which has identifiers on the shaft) to support their stance. However, the embodiment of Fig 5 was not used in the previous rejection nor has been used in the present rejection. Rather, it is the embodiment of Fig 6 (which includes the radiopaque . 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Mon - Thurs 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783